DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 3-6 in the reply filed on March 17, 2022 is acknowledged. The traversal is on the ground(s) that the application is in condition for allowance of all pending claims.  This is not found persuasive because the application is not in condition for allowance and the claims are directed into two patentably distinct species. Claims 3-6 are readable on Species I (Figs. 4-11) and claims 7-9 are readable on Species II (Figs. 12-18). These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The requirement is still deemed proper and is therefore made FINAL. 
Accordingly, claims 1-6 and 10-13 are considered and claims 7-9 are withdrawn as non-elected claims in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gupta et al. (Gupta, US 5,841,196).
Re claim 1: As shown in Fig. 5, Gupta discloses a method of manufacturing an array substrate, comprising:
forming a first metal layer 102 and an insulating layer 104 in sequence on a base substrate (semiconductor substrate, not shown, col. 5, lines 11-16), the insulating layer 104 covering the first metal layer 102;
forming an etch barrier layer 106 on the insulating layer 104;
etching the etching barrier layer 106 and the insulating layer 104 multiple times, wherein an effective blocking area (with respect to a mask opening 108 in Figs. 5 and 6) of the etching barrier layer 106 decreases successively in each etching to form a connection hole 126 (fluted via) penetrating the insulating layer 104 (col. 5, line 11 through col. 6, line 23), the connection hole 126 includes a plurality of via holes 128, 130, 132 connected in sequence, and a slope angle “alpha2” of a hole wall 118 of each via hole 126 is smaller than a preset slope angle “alpha3” (Fig. 8, col. 6, lines 45-63); and
forming a second metal layer 130, the second metal layer 130 being connected to the first metal layer 102 through the connection hole 126 (Fig. 9).
Re claim 2: The method according to claim 1, wherein the preset slope angle “alpha3” is 75°, which is greater than 70°, and the slope angle “alpha2” of the hole wall 118 of the via holes 126 is from 40° to 70°, which meets the claimed range from 50° to 70° (col. 6, lines 45-63).
Re claim 10:  As shown in Fig. 5, Gupta discloses an array substrate, comprising:
a base substrate (semiconductor substrate, not shown, col. 5, lines 11-14);
a first metal layer 102 on the base substrate (col. 5, lines 11-14);
an insulating layer 104 covering the first metal layer 102, wherein the insulating layer 104 is provided with a connection hole 126 penetrating the insulating layer 104 (Fig. 8);

wherein the connection hole 126 includes a plurality of via holes 130 connected in sequence, and a slope angle “alpha2” of a hole wall 118 of each via hole 130 is less than a preset slope angle “alpha3” and gradually decrease in a direction away from the base substrate (Fig. 8, col. 6, lines 45-64).
Re claim 11: The array substrate according to claim 10, wherein Gupta discloses that the preset slope angle “alpha3” is 75°, which is greater than 70°, and the slope angle “alpha2” of the hole wall of the via holes is from 40° to 70°, which meet the claimed range from 50° to 70° (col. 6, lines 45-63).
Re claim 12: The array substrate according to claim 10, wherein, as shown in Fig. 8, Gupta discloses that the connection hole 126 comprises a first via hole 130 opening to the second metal layer 130 and a second via hole 132 communicated with the first via hole 130 and opening to the first metal layer 102, the slope angle “alpha3” of the hole wall 124 of the second via hole 132 is greater than the slope angle “alpha2” of the hole wall 118 of the first via hole 130 (col. 6, lines 45-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Gupta, US 5,841,196) in view of Takeuchi et al. (Takeuchi, US 9,111,809). 
Re claim 13: The array substrate according to claim 10:

 As shown in Fig. 1, Takeuchi discloses an array substrate comprising an insulating layer 13/14 covering the first metal 12D, wherein the insulating layer 13/14 is a multilayer structure, and layers 13 (protective film) and 14 (planarizing layer) in the multilayer structure that are respectively in contact with the first metal layer 12D and the second metal layer 15 are made of an insulating material (col. 4, lines 48-54).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form the insulating layer as a multilayer structure, and layers in the multilayer structure that are respectively in contact with the first metal layer and the second metal layer are made of an insulating material in order to protect the thin film transistor comprising the first metal layer and create a planar surface for the second metal layer. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (Gupta, US 5,841,196) in view of CN 104377180 (CN’ 180).
Re claim 3: The method according to claim 1, wherein, as shown in Fig. 5 of Gupta, the step of etching the etching barrier layer and the insulating layer multiple times, to form a connection hole 126 penetrating the insulating layer 104, comprises:
etching, by using a second etching process, the insulating layer 104 in the first etching hole 108 to form a first transition hole 111 (first stage) not penetrating the insulating layer 104 (Fig. 5, col. 5, lines 33-64);
etching, by using a third etching process, the etching barrier layer 106 to form a second etched hole 108 (Fig. 6, col. 5, line 65 through col. 6, line 23);

wherein, the connection hole 126 comprises a first via hole 130 (corresponding to wall 118) opening to the etching barrier layer 106 and a second via hole 132 (corresponding to wall 124) communicated with the first via hole and opening to the first metal layer 102, the slope angle “alpha3” of the hole wall 124 of the second via hole 132 is greater than the slope angle “alpha2” of the hole wall 118 of the first via hole 130 (Figs. 7 and 8, col. 6, lines 45-63).
As shown in Fig. 5 of Gupta, the photoresist layer 106 is considered as an etching barrier layer comprising photoresist (paragraph 28-33). However, Gupta does not explicitly disclose the step of coating a photoresist on the etching barrier layer.
As shown in Fig. 5, CN’ 180 discloses an etching barrier layer 202 (mask layer) comprising a photoresist layer, wherein the photoresist is patterned by a photolithography process to form a mask opening 203 (paragraphs 19, 20 and 54-56).
Accordingly, it is obvious that a photoresist hole is formed by the patterning process and the photoresist is coated on the etching barrier layer in order to form the mask opening 203 through dry or wet etching.
It is obviously applicable to the method of Gupta to form a first etched hole.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form an etching barrier layer coated with a photoresist layer in order to create a first etched hole in the etching barrier layer through dry or wet etching.
With the modification, it is obvious that the step of etching the etching barrier layer and the insulating layer multiple times, to form a connection hole 126 penetrating the insulating layer 104, comprises:

forming a photoresist hole by a patterning process; and
etching, by using a first etching process, the etching barrier layer in the photoresist hole to form a first etched hole 108.
Re claim 4: The method according to claim 3, wherein Gupta discloses that the step of forming a second metal layer comprises:
removing the photoresist remained on the etching barrier layer (Fig. 8);
removing the etching barrier layer remained on the insulating layer (Fig. 8);
forming the second metal layer 130 on the insulating layer 104 from which the etching barrier layer 106 is removed.
Re claim 5: The method according to claim 3, wherein material of the etching barrier layer is chromium; the first etching process is a dry etching process or a wet etching process (col. 5, lines 28-33), and the third etching process is a dry etching process or a wet etching process; wherein, an etching gas used in the dry etching process is O2 (col. 6, lines 4-10).
 Gupta does not explicitly suggest that an etching solution used in the wet etching process includes ammonium cerium nitrate, glacial acetic acid and water. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include ammonium cerium nitrate, glacial acetic acid and water in the wet etching process, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for an intended use. In re Leshin, 125 USPQ 416.
Re claim 6: The method according to claim 3, wherein the second etching process and the fourth etching process are both dry etching processes, and an etching gas used is a mixed gas of SF6 and O2, or a mixed gas of CF4 and O2 (col. 6, lines 4-10 and lines 24-29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
March 23, 2022